Exhibit 99.1 Journal Communications, Inc. ConsolidatedStatements of Earnings(unaudited) (dollars in thousands, except for shares and per-share amounts) First Quarter Second Quaarter Third Quarter Fourth Quarter Fiscal Year Fiscal Year Continuing Operations: Revenue: Publishing $ Broadcasting Printing services Coporate eliminations ) Total revenue Operating costs and expenses: Publishing Broadcasting Printing services Coporate eliminations ) Total operating costs and expenses Selling and administrative expenses Goodwill and broadcast license impairment - - Total operating costs and expenses and selling and administrative expenses Operating earnings (loss) Other income and expense: Interest income and dividends - - - 22 22 2 Interest expense ) Total other income and expense ) Earnings from continuing operations before income taxes ) ) ) Provision for income taxes ) ) ) Earnings (loss) from continuing operations ) ) Discontinued operations ) Net Earnings (Loss) $ $ ) $ ) Weighted average number of shares-Class A and B common stock: Basic Diluted Weighted average number of shares-Class C common stock Earnings (loss) per share: Basic - Class A and B common stock: Continuing operations $ ) $ ) $ ) Discontinued operations - ) - Net earnings (loss) $ ) $ ) $ ) Diluted - Class A and B common stock: Continuing operations $ ) $ ) $ ) Discontinued operations - ) - Net earnings (loss) $ ) $ ) $ ) Basic and diluted - Class C common stock: Continuing operations $ Discontinued operations - - - ) ) - Net earnings $ $
